Due to the limitation imposed by the abuse of discretion standard of review, I concur in this court's judgment; however, I feel compelled to write separately to express my concern regarding the lower court's determination that the current award of spousal support was still appropriate and reasonable under the circumstances. Mr. Collette was required to pay $90,000 per annum in spousal support despite the fact that his income decreased from approximately $432,662 to $298,384 between 1995 and 1998, a decrease of over thirty percent. Moreover, Mr. Collette is the residential parent of their teenage sons and receives no child support from Ms. Collette. Although our limited standard of review compels the result herein, had our standard of review been de novo, I would be compelled to reverse. A redeeming factor is that nothing in this decision prevents Mr. Collette from filing a new motion to modify spousal support, based on new evidence of his decrease in income.
(Reece, J., retired Judge of the Ninth District Court of Appeals, sitting by assignment pursuant to Section 6(C), Article IV, Constitution.)